U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51076 Bonds.com Group, Inc. (Exact name of registrant as specified in its charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 529 Fifth Avenue, 8th Floor, New York, NY 10017 (Address of principal executive offices) (212) 946-3980 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 104,354,190shares of common stock, par value $0.001 per share, outstanding as of May 17, 2012. BONDS.COM GROUP, INC. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms, and words or phrases with similar meaning, such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan” or “continue”, or the negative thereof. Forward-looking statements include statements about our anticipated or future business and operations, our business plan and the prospects or outlook for our future business and financial performance. Bonds.com Group, Inc. (“we”, “us”, “our” or the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s current expectations and assumptions. However, forward-looking statements, and such expectations and assumptions, are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. These factors include adverse economic conditions, entry of new and stronger competitors, inadequate capital, unexpected costs and the other risks, uncertainties and factors set forth in the “Risk Factors” section of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 andin our other filings with the Securities and Exchange Commission. The Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) Assets Current assets Cash $ $ Receivable from clearing organizations Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable, related parties Convertible notes payable, related parties Preferred stock dividend payable Other liabilities Liability under derivative financial instruments Total current liabilities Long-term liabilities Convertible notes payable, other, net of debt discount Deferred rent Total liabilities Commitments and contingencies Stockholders’ Deficit Preferred stock Series A $0.0001 par value; 508,000 authorized; 85,835 and 85,835 issued and outstanding, respectively (aggregate liquidation value of $858 and $858, respectively) 8 8 Convertible preferred stock Series B $0.0001 par value; 20,000 authorized, 0 and 0 issued and outstanding, respectively (aggregate liquidation value of $0 and $0, respectively) - - Convertible preferred stock Series B-1 $0.0001 par value; 6,000 authorized, 0 and 0 issued and outstanding, respectively (aggregate liquidation value of $0 and $0, respectively) - - Convertible preferred stock Series C $0.0001 par value;10,000 authorized, 10,000 and 10,000 issued and outstanding, respectively (aggregate liquidation value of $6,500,000 and $6,500,000, respectively) 1 1 Convertible preferred stock Series D $0.0001 par value; 14,500 authorized, 0 and 0 issued and outstanding, respectively (aggregate liquidation value of $0 and $0, respectively) - - Convertible preferred stock Series D-1$0.0001 par value; 1,500 authorized, 0 and 0 issued and outstanding, respectively (aggregate liquidation value of $0 and $0, respectively) - - Convertible preferred stock Series E $0.0001 par value; 12,000 authorized, 11,831 and 11,831 issued and outstanding, respectively (aggregate liquidation value of $23,965,392 and $23,729,420 respectively) 1 1 Convertible preferred stock Series E-1 $0.0001 par value; 1,400 authorized, 1,334 and 1,334 issued and outstanding, respectively (aggregate liquidation value of $2,702,209 and $2,675,602 respectively) - - Convertible preferred stock Series E-2 $0.0001 par value; 20,000 authorized, 10,300 and 10,000 issued and outstanding, respectively (aggregate liquidation value of $20,860,844 and $20,056,986, respectively) 1 1 Common stock $0.0001 par value; 1,500,000,000 authorized; 104,354,190 and 104,354,190 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See the accompanying notes to the condensed consolidated financial statements. 3 BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (unaudited) (RESTATED) (unaudited) Revenue $ $ Operating expenses Payroll and related costs Technology and communications Rent and occupancy Professional and consulting fees Marketing and advertising Other operating expenses Clearing and executing cost Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Gain on settled derivatives - Change in value of derivative financial instruments Other income (expense), net Total other income (expense) Loss before income tax expense ) Income tax expense - ) Net loss ) ) Preferred stock dividend ) ) Net loss applicable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of shares of common stock outstanding See the accompanying notes to the condensed consolidated financial statements. 4 BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ (DEFICIT) Preferred Stock Common Stock Paid-In Accumulated Total Stockholders’ (UNAUDITED) Shares Amount Shares Amount Capital (Deficit) (Deficit) Balances at December 31, 2011 $ 11 $ $ $ ) $ ) Issuance of convertible preferred series E-2 shares of Unit sale - Fair value of common stock warrants issued in conjunction with January 2012 Unit Sale - Stock-based compensation expense Preferred dividend - ) ) Net loss - ) ) Balances at March 31, 2012 (unaudited) $ 11 $ $ $ ) $ See the accompanying notes to the condensed consolidated financial statements. 5 BONDS.COM GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (unaudited) (RESTATED) (unaudited) Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Deferred income taxes - Depreciation Amortization Share-based compensation Gain on settled derivatives - ) Change in value of derivative financial instruments ) ) Amortization of debt discount Exchange offer financing - Consulting services for warrants Changes in operating assets and liabilities: Deposit with clearing organization ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) ) Other liabilities ) - Deferred rent ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds received from issuance of preferred stock, net Repayments of notes payable, related parties - ) Repayments of notes payable, other - ) Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of year Cash, end of year $ $ Supplemental Disclosure of Cash Flow Information Cash paid for interest $ - $ Debt discount on convertible notes payable $ - $ Warrants issued in connection with unit sales $ $ Warrants issued at Exchange offer $ - $ Issuance ofpreferred stock for assets acquisition $ - $ Accrual of preferred stock dividend $ - \ See the accompanying notes to the condensed consolidated financial statements. 6 BONDS.COM GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Description of Business Summary Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of Bonds.com Group, Inc. (a Delaware Corporation), Bonds.com Holdings, Inc. (a Delaware Corporation) Bonds.com, Inc. (a Delaware Corporation), Bonds MBS, Inc. (a Delaware Corporation), and Bonds.com, LLC (an inactive Delaware Limited Liability Company). These entities are collectively referred to as the “Company”. All material intercompany transactions have been eliminated in consolidation. Basis of Presentation In the opinion of management of the Company, the accompanying unaudited condensed consolidated interim financial statements reflect all adjustments (which include only normal recurring adjustments) necessary to present fairly, in all material respects, the consolidated financial position of the Company as of March 31, 2012 and the results of its operations and cash flows for the three months ended March 31, 2012 and 2011. The December 31, 2011 condensed consolidated balance sheet was derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. The results of operations for such interim periods are not necessarily indicative of the operating results for the full fiscal year. On April 2, 2012, the Company filed a Form 8-K after determining that the Company’s unaudited, condensed consolidated financial statements for the interim periods ended March 31, June 30 and September 30, 2011, which were included in the Company’s Quarterly Reports on Form 10-Q for such periods, should no longer be relied upon due to accounting errors contained in such financial statements. The financial information for the interim period ended March 31, 2011 included herein, are restated to reflect those adjustments.Those errors and their impact on such previously filed financial statements are discussed in Note 19 to the Company’s financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. Description of Business Bonds.com, Inc. a Financial Industry Regulatory Authority (“FINRA”) registered broker-dealer, offers corporate bonds, through its proprietary electronic trading platforms, via its www.Bondpro.com website, and other electronic interfaces. Bonds.com, Inc., commenced trading on it BondsPRO electronic platform during 2010 as it reduced and discontinued its support and use of BondStation, its prior trading platform. This platform offers professional traders and large institutional investors an alternative trading system to trade odd-lot fixed income securities. Users are able to customize screens and utilize dynamic filtering capabilities to quickly and easily select and view only those market areas that meet their criteria. The platform supports a broad range of trading opportunities, offering cutting edge technology solutions for list trading, Application Programming Interface (“API”) based order submission(s), and user portfolio specific market views. These securities include corporate bonds including emerging market debt. The BondsPRO platform provides users the ability to obtain real-time executable bids or offers on thousands of bond offerings sourced directly from broker-dealers and other end users. Unlike other electronic trading platforms that charge subscription fees, access charges, ticket fees, or commissions in order to generate revenue, our model allows us to generate revenue through mark-ups or mark-downs on secondary market securities. 7 BONDS.COM GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 2 - Summary of Significant Accounting Policies Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company executes transactions between its clients and liquidity providers.It acts as an intermediary in these transactions by serving as a trading counterparty to both the buyer and the seller in matching back-to-back trades, which are then settled through its clearing firm.Securities transactions and the related revenues and expenses are recorded on a trade-date basis.Interest income is recorded on the accrual basis. Fair Value Financial Instruments The carrying values of the Company’s cash and cash equivalents, accounts payable and accrued expenses approximate their fair values based on the short-term nature of such items. The carrying values of notes payable approximate their fair values based on applicable market interest rates.Investments and the liability under derivative instruments are carried at fair value as described in Note 4. Income Taxes Current income taxes are based on the year’s taxable income for federal and state income tax reporting purposes. Deferred income taxes are provided on a liability basis whereby deferred tax assets are recognized for deductible temporary differences and operating loss carry forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax law and rates on the date of enactment. The Company records a liability for uncertain tax positions when it is probable that a loss has been incurred and the amount can be reasonably estimated. The Company’s policy is to recognize interest and penalties related to income tax matters as a component of income tax expense. The Company’s 2008, 2009, and 2010 tax year remains subject to examination by taxing authorities. The Company has determined that it does not have any significant uncertain tax positions at March 31, 2012. Recent Issued Accounting Pronouncements Management does not believe that any recently issued, but not yet effective accounting pronouncements, if adopted, would have a significant effect on the accompanying financial statements. Note 3 - Going Concern Since its inception, the Company has generated limited revenues and has an accumulated deficit of approximately $46,000,000 at March 31, 2012, used approximately $2,600,000 of cash in operations for the three months ended March 31, 2012 and at March 31, 2012 had a stockholders' deficiency of approximately $6,500,000 and a working capital deficiency of approximately $7,200,000. Operations have been funded using proceeds received from the issuance of common and preferred stock and the issuance of notes to related and unrelated parties. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company raised $10,300,000 of new capital funded in December 2011 ($10,000,000) and January 2012 ($300,000) and received a commitment from the same investors for a total of an additional $6,700,000 upon achieving certain performance benchmarks. While the achievement of those benchmarks is not certain, the Company expects that its business will continue to grow and meet its plan for 2012 and beyond, and therefore it will be in a position to receive this additional capital in July, 2012.If the Company does not obtain this additional capital, its ability to continue to implement its business plan may be limited. 8 BONDS.COM GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying financial statements have been prepared on the basis that the Company will continue as a going concern, which assumes the realization of assets and satisfaction of liabilities in the normal course of business. The financial statements do not include any adjustments relating to the resolution of this contingency. Note 4 - Fair Value of Financial Instruments Authoritative accounting guidance defines fair value, establishes a framework for measuring fair value under GAAP and expands disclosures about fair value measurements. The fair value hierarchy measures the financial assets in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are: ● Level 1 – Valuations for assets and liabilities traded in active exchange markets, or interest in open-end mutual funds that allow a company to sell its ownership interest back at net asset value (“NAV”) on a daily basis. Valuations are obtained from readily available pricing sources for market transactions involving identical assets, liabilities or funds. ● Level 2 – Valuations for assets and liabilities traded in less active dealer, or broker markets, such as quoted prices for similar assets or liabilities or quoted prices in markets that are not active. Level 2 includes U.S. Treasury, U.S. government and agency debt securities, and mortgage-backed securities. Valuations are usually obtained from third party pricing services for identical or comparable assets or liabilities. ● Level 3 – Valuations for assets and liabilities that are derived from other valuation methodologies, such as option pricing models, discounted cash flow models and similar techniques, and not based on market exchange, dealers, or broker-traded transactions. Level 3 valuations incorporate certain assumptions and projections in determining the fair value assigned to such assets or liabilities. The availability of observable inputs can vary from instrument to instrument and in certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, an instrument’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to measuring the fair value of an instrument requires judgment and consideration of factors specific to the instrument. Derivative Financial Instruments The Company’s derivative financial instruments consist of conversion options embedded in convertible promissory notes and warrants issued in connection with the sale of common and preferred stock that contain “down round” protection to the holders. These derivatives are valued with pricing models using inputs that are generally observable. The Company considers these models to involve significant judgment on the part of management.The fair value of the Company’s derivative financial instruments are considered to be in Level 3 of the fair value hierarchy. The Company estimates the fair value of derivatives utilizing the Binomial Lattice pricing model. This model is dependent upon several variables such as the expected instruments term, expected strike price, expected risk-free interest rate over the expected instrumentterm, the expected dividend yield rate over the expected instrumentterm and the expected volatility of the Company’s stock price over the expected term. The expected term represents the period of time that the instruments granted are expected to be outstanding. The expected strike price is based upon a weighted average probability analysis of the strike price changes expected during the term as a result of the down round protection.The risk-free rates are based on U.S. Treasury securities with similar maturities as the expected terms of the options at the date of issuance. Expected dividend yield is based on historical trends.Previously, the Company estimated the volatility of its common stock based on an average of published volatilities contained in the most recent audited financial statements of other publicly reporting companies in the similar industry to that of the Company sincethe Company determined that the historical prices of its publicly-traded common stock no longer was the best proxy to estimate the Company’s volatility. Commencing in the quarter ended September 30, 2011, the Company determined that the prior methodology for measuring volatility of its common stock was no longer the best estimate of volatility. The Company began to measure volatility using a blended weighted average of the volatility rates for a number of similar publicly-traded companies along with the Company’s historical volatility. 9 BONDS.COM GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Since the over-the-counter market has not been active and private sales of the Company’s shares sold are significantly lower than the historical trading price, the Companybases the fair market value of its common stock on an independent valuation. Level 3 Assets and Liabilities Level 3 liabilities include instruments whose value is determined using pricing models and for which the determination of fair value requires significant management judgment or estimation. Fair values of assets measured on a recurring basis at March 31, 2012 and December 31, 2011 are as follows: Quoted Prices in Active Markets for Identical Assets / Liabilities Significant Other Observable Inputs Significant Unobservable Inputs Fair Value (Level 1) (Level 2) (Level 3) March 31, 2012 Liabilities Derivative financial instruments $ $
